 

 

Case 4]21-cv-02008-AB-DFM Document 27 Filed 08/19/21 Page 1of2 Page ID #:279
1 VORYS, SATER, SEYMOUR AND PEASE LLP
Cory D. Catignani, SBN 332551
2 cdcatignani@vorys.com
3 Jocely yn mi offman, SBN 332297
mhofiman(@vorys.com
Jymhottiman @vory Court, Suite 700
4 || Newport Beach, C alifornia 92660
Telephone: C 49) 526-7904
5 || Facsimile: (949) 383-2385
6 || Attorneys for Defendant
5 VICTORIA’S SECRET STORES, LLC
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
i JEAN HERNANDEZ, Case No. 2:21-cv-02008-AB-DFM
12
Plaintiff, CORRECTED JUDGMENT
13 |} v. DISMISSING ACTION WITH
14 PREJUDICE
VICTORIA’S SECRET STORES, LLC,
15 || etal. Judge: Andre Birotte Jr.
16 Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
1

 

 

 

 
 

    

 

Case 4]21-cv-02008-AB-DFM Document 27 Filed 08/19/21 Page 2o0f2 Page ID #:280

] The Court, having received the Rule 12(b)(6) Motion to Dismiss of
2 || Defendant Victoria’s Secret Stores, LLC, and having considered the moving,
3 || opposition, and reply briefs and the arguments presented by the parties’ respective
4 |! counsel finds that:
5 Plaintiff Jean Hernandez’s Second Amended Complaint fails to state a claim
6 || upon which relief can be granted. Because amendment of the Second Amended
7 || Complaint would be futile, the Court denies Plaintiff leave to amend.
8 IT IS HEREBY ORDERED THAT:
9 || Defendant’s Motion to Dismiss is GRANTED. Plaintiff's Second Amended

10 |} Complaint and all of the claims therein are DISMISSED WITH

11 |} PREJUDICE, and WITHOUT LEAVE TO AMEND.

12 IT IS SO ORDERED.

13 08/19/2021

14

15 str ct Court

16

17

18

19

20

21

22

23

24

25

26

27

28

2
DEFENDANT’S [PROPOSED] JUDGMENT

 

 

 
